Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s amendment filed on 03/25/2021, the claims 1-15 and 21-25 are pending as result of the cancelation of the claims 16-20 and the new additional claims 21-25.
Response to Arguments
Applicant's arguments filed on 03/25/2021 have been fully considered but they are not persuasive.  Applicant made the following arguments:

    PNG
    media_image1.png
    90
    641
    media_image1.png
    Greyscale

Examiner does not agree with Applicant’s argument since Patil disclose first match in content metadata for the first portion (i.e., “the system will find a match/close match where the first image is available in any of the video frames. Once the first frame is found, the search engine will search for the second input image in the video frame…If the user's first and second input images are found, by the search engine, in a single video file, then the video frames in-between the first and second video frames will be returned as responsive search results” (0062) and Examiner asserts that content metadata is first image or first frame as claimed invention).  Therefore, the Applicant’s argument are not persuasive.

    PNG
    media_image2.png
    58
    654
    media_image2.png
    Greyscale

	Examiner does not agree with Applicant’s argument again since Patil discloses determining start boundary preceding a time associated with the first match (i.e., “video file is basically playing 24+ subsequent images per second…search engine of this type of embodiment will select some frames from the defined boundary, and, accordingly, will compare against the adjacent image. If the search engine finds the rate of change between two adjacent images are huge then the system will reject the selection. The selection of video frames within the boundary can be a random sampling, or based on equidistance image frames” (0063) and “a search engine collects and orders image search results that fall between two boundary conditions (for example, time boundaries, space boundaries)” (0009) and Examiner asserts based the first match (the first image), the compare adjacent image, the video frames (image) within the boundary preceding a time (24 subsequent image per second).  Further, based on the first images, determining the boundary based on first image (i.e., “Once two images are given, then boundary condition is defined. Between the boundaries the intermediate images will be identified” (0042)) and based on the matching between the metadata such as “city of Alexandria” (0045), the first boundary is determining based on the first match “city of Alexandria” with first image (0045) or (i.e., “the search terms used to generate and/or define the image search results are " boundary conditions”… image search system including a mechanism to define a boundary condition of an image search by uploading two or more images to define, at least in part, a scope of the image search “(0047) and based on the image search (portion), and search term (content metadata), the mechanism define the boundary).  Futhermore, the Applicant admitted that “determined to be between the first and second boundary condition”, mean “determination of whether an image falls between the first and second boundary condition” (page 8, second paragraph), so any pictures (frame) fall in the condition, based on the first picture (frame) is matched, it is first boundary as claimed invention and the last picture (frame) is matched (portion), it is the end boundary as claimed invention.  The content metadata can be subject, image, date (i.e., “found by mod 80 falls between the first and second boundary conditions is determined by metadata respectively present in the image file of the found images. This metadata may include common image metadata fields, such as "date photograph taken" and/or "date modified." In this simple example, if the metadata dates indicate that the image falls between the first and second boundary conditions, then it is determined to fall between these boundaries”)(0039).  Therefore, the Applicant’s arguments are not persuasive.

    PNG
    media_image3.png
    167
    653
    media_image3.png
    Greyscale

	Examiner does not agree with Applicant’s argument, since it is similar with matching the first picture or frame on first and second argument, Examiner asserts based on the last picture or frame is matched boundary condition (query) (Applicant admitted at page 8, second paragraph), it is the end boundary as claimed invention, therefore, the Applicant’s arguments are not persuasive.

    PNG
    media_image4.png
    143
    668
    media_image4.png
    Greyscale

	Examiner does not agree with Applicant’s argument.  It is similar to the first and second argument, Patil et al. discloses determining a start boundary associated with the first part of the content metadata (see reply argument above).  Therefore, the Applicant’s arguments are not persuasive.

    PNG
    media_image5.png
    138
    661
    media_image5.png
    Greyscale

Examiner does not agree with Applicant’s argument.  It is similar to the first and second argument, Patil et al. discloses determining a start boundary associated with the first part of the content metadata (see reply argument above).  Therefore, the Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Patil et al. (U.S. Pub. 2015/0234862A1)
With respect claim 1, Patil et al. discloses a method comprising: 
receiving a query associated with content (i.e., “a search query including a subject-matter-describing data set, a first boundary-condition-describing data set and a second boundary-condition-describing data set.”(0003)); 
determining a first match in content metadata for the first portion (i.e., (ii) determining, by the image search engine, a first boundary condition based on the first boundary-condition-describing data set;” (0003)); 
i.e., “determining, by the image search engine, a first boundary condition based on the first boundary-condition-describing data set; …i) time boundary, or (ii) space boundary.”(0003)); 
determining a second match in the content metadata for the second portion (i.e., “(iii) determining, by the image search engine, a second boundary condition based on the second boundary-condition-describing data set; and (iv) (0003));
 determining an end boundary following a time associated with the second match (i.e., “iii) determining, by the image search engine, a second boundary condition based on the second boundary-condition-describing data set; and (iv) finding, by the image search engine, search results that meet the following criteria: (a) apparently relate to the subject matter of the subject-matter-describing data set, and (b) apparently fall between a first boundary condition and a second boundary condition. The first and second boundary conditions both set one of the following types of boundaries: (i) time boundary, or (ii) space boundary” (0003)); and 
generating, based on the start boundary and the end boundary, a portion of the content (i.e. “search results that meet the following criteria: (a) apparently relate to the subject matter of the subject-matter-describing data set, and (b) apparently fall between a first boundary condition and a second boundary condition. The first and second boundary conditions both set one of the following types of boundaries: (i) time boundary, or (ii) space boundary”(0003)).  
With respect claim 2, Patil et al. discloses wherein the content metadata comprises linear content metadata (i.e.,. “search query subject matter could be a sequence of time ordered of a wide variety of different types of events, such as size change, a color change; a person and/or animal aging, food being prepared or spoiling, movement within an area, pictures of shapes with less to more sides, pictures of shapes with smaller to bigger lines used for the outline” (0053)).  
“The first and second boundary condition data can be in the form of text or images. The boundary conditions may be boundary conditions of time or space” (0049))); determining a time associated with a first content transition nearest the time associated with the first duration; (“once the event has been reasonable and correctly defined then the software will search for images (for example, still images, video images) of the event; (as mentioned earlier, by defining a boundary video section can be identified); (vi) the software ranks the images based on a time ordered sequence based on similarities and differences in relevant image features as between the collected images…the sequenced images that were determined to be representational of the event at points in time occurring between the boundary conditions defined by the user input”(0054) and “search engine of this type of embodiment will select some frames from the defined boundary, and, accordingly, will compare against the adjacent image” (0063) so frames matches with defined boundary is start boundary and is time associated with a first content (frame is matched)).  
With respect claim 4, Patil et al. discloses wherein wherein determining the second match in the content metadata for the second portion comprises determining the second match in linear content metadata received subsequent to the first match (i.e., “once the event has been reasonable and correctly defined then the software will search for images (for example, still images, video images) of the event; (as mentioned earlier, by defining a boundary video section can be identified); (vi) the software ranks the images based on a time ordered sequence based on similarities and differences in relevant image features as between the collected images…the sequenced images that were determined to be representational of the event at points in time occurring between the boundary conditions defined by the user input”(0054) .  
With respect claim 5, Patil et al. discloses wherein determining the end boundary following the time associated with the second match comprises: determining a time associated with a second duration following the time associated with the second match (i.e., “a search engine collects and orders image search results that fall between two boundary conditions (for example, time boundaries, space boundaries)” (0009)); determining  a time associated with a second content transition nearest the time associated with the second duration;(i.e., “the system will find a match/close match where the first image is available in any of the video frames. Once the first frame is found, the search engine will search for the second input image in the video frames. If the user's first and second input images are found, by the search engine, in a single video file, then the video frames in-between the first and second video frames will be returned as responsive search results”(0062) and last frame in define boundary is content matching as claimed invention and associated time is end boundary as claimed invention).  With respect claim 6, Patil et al. discloses further comprising sending a notification upon the occurrence of the first match, the second match, extending the start boundary, or extending the end boundary (i.e., “the system will find a match/close match where the first image is available in any of the video frames. Once the first frame is found, the search engine will search for the second input image in the video frames. If the user's first and second input images are found, by the search engine, in a single video file, then the video frames in-between the first and second video frames will be returned as responsive search results”(0062) and Examiner assert responsive search results as notification as claimed invention).  
With respect claim 8, Patil et al. discloses wherein generating, based on the start boundary and the end boundary, the portion of the content comprises extracting the portion of the content as a video clip or storing a content identifier, the start boundary, and the end (i.e., “software will extract the features from the two input images and will perform semantic analysis; (iii) based on the two input images the software will attempt to fashion a meaningful definition of an "event" (for example, once two images define the boundary conditions in a video file, then contextual analysis of the video section can be done to know the event name)”(0054), 0058 or “the search engine would likely not need to re-order the video frame images because they would likely be in the correct order as they are extracted from the video file in which the video frames reside”(0062))
With respect claim 9, Patil et al. discloses a method comprising: 
receiving a query associated with content, the query comprising a first portion and a second portion (i.e., “a search query including a subject-matter-describing data set, a first boundary-condition-describing data set and a second boundary-condition-describing data set.”(0003)); 
determining a first match for the first portion in linear content metadata (i.e., (ii) determining, by the image search engine, a first boundary condition based on the first boundary-condition-describing data set;” (0003) and “(ii) in the search result video, the images are displayed in a sequential manner; (iii) the search terms used to generate and/or define the image search results are " boundary conditions”(0047)); 
 (i.e., “determining, by the image search engine, a first boundary condition based on the first boundary-condition-describing data set; …i time boundary, or (ii) space boundary.”(0003)); 
determining a second match for the second portion in linear content metadata received subsequent to the first match portion (i.e., “(iii) determining, by the image search engine, a second boundary condition based on the second boundary-condition-describing data set; and (iv) (0003));
determining an end boundary following a time associated with the second match (i.e., “(iii) determining, by the image search engine, a second boundary condition based on the second boundary-condition-describing data set; and (iv) (0003) and “The first and second boundary condition data can be in the form of text or images. The boundary conditions may be boundary conditions of time or space” (0049));
determining a third match for the first portion or the second portion in linear content metadata received subsequent to the second match (i.e.,. “search query subject matter could be a sequence of time ordered of a wide variety of different types of events, such as size change, a color change; a person and/or animal aging, food being prepared or spoiling, movement within an area, pictures of shapes with less to more sides, pictures of shapes with smaller to bigger lines used for the outline” (0053), “search results that meet the following criteria: (a) apparently relate to the subject matter of the subject-matter-describing data set, and (b) apparently fall between a first boundary condition and a second boundary condition. The first and second boundary conditions both set one of the following types of boundaries: (i) time boundary, or (ii) space boundary” (0003) and “search are automatically (and without human intervention) assembled into a video (the "search result video") which includes the images returned by the image search; (ii) in the search result video, the images are displayed in a sequential manner; (iii) the search terms used to generate and/or define the image search results are " boundary conditions;" (iv) the boundary conditions are words and/or images; (v) the user can select or upload one image for related image search (in this case, existing prior art searches related image based on single image input); and/or (vi) image search system including a mechanism to define a boundary condition of an image search by uploading two or more images to define, at least in part, a scope of the image search” (0047) and Examiner asserts that based the image input, the two or more images input so two or more images are matched as claimed invention or “the user uploads at least two (2) images, which respectively represent: (i) rose(s) that are just beginning to bloom; and (ii) rose(s) that are finished with the blooming process…This collection of intermediate images and assembly of collected images into the video of the video file is accomplished with little or no human intervention”(0048), 0051, 0053); 
extending the end boundary to a time associated with the third match (i.e., “iii) software will automatically search for intermediate images of the event; (iv) software will create a film out of those images; (v) user also uploads additional images to be considered as intermediate image input of the boundary condition”(0053) and “once the event has been reasonable and correctly defined then the software will search for images (for example, still images, video images) of the event; (as mentioned earlier, by defining a boundary video section can be identified); (vi) the software ranks the images based on a time ordered sequence based on similarities and differences in relevant image features as between the collected images…the sequenced images that were determined to be representational of the event at points in time occurring between the boundary conditions defined by the user input”(0054) and “search engine of this type of embodiment will select some frames from the defined boundary, and, accordingly, will compare against the adjacent image” (0063)); and
 	generating, based on the start boundary and the end boundary, a portion of the content (i.e., “If the boundary conditions are time boundaries, then the video assembly system will collect and assemble images (see definition of "images," below, in the definitions sub-section) in an order controlled by time (forward time or reverse time order). If the boundary conditions are space boundaries, then the video assembly system will collect and assemble images in an order controlled by space (for example, a journey along Fifth Avenue in New York City). Based on the boundary conditions, the video assembly system further can display the assembled video in human readable form and format (with or without sound” (0049) and “search engine of this type of embodiment will select some frames from the defined boundary, and, accordingly, will compare against the adjacent image” (0063)).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Danovitz et al. (U.S. Pub. 2015/0324379 A1).
With respect claim 7, Patil et al. discloses all limitation recited in claim 6 except for sending the notification to a cloud digital video recorder.  However, Danovitz et al. discloses sending the notification to a cloud digital video recorder (i.e., “the recording of the media content item using a cloud tuner may be initiated in response to a user providing input indicating a desire to use the cloud tuner (e.g., in response to an alert message sent to the user's device), or the service provider system 204 may automatically initiate the recording without explicit user input”(0193))
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include sending the notification to a cloud digital video recorder. A person of ordinary skill would have been motivated to send the notification to a cloud digital video recorder of Danovitz in order to easy for user to access (0193).  It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims
With respect to claims 10-15 and 21-25, the claims 10-15 and 21-25 are rejected as set of claims 1-8 above since set of the claim 10-15 and 21-25 are similar with set of claims 1-8 but different form.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        April 29, 2021